October 31, 2014 Division of Corporation Finance U.S. Securities and Exchange Commission Mail Stop 7010 treet, N.E. Washington, D.C. 20549 Attention:John Cash, Accounting Branch Chief Re: Toda International Holdings, Inc. Form 20-F for the year ended December 31, 2013 Filed July 11, 2014 File No. 0-52346 Dear Mr. Cash: Reference is made to the comments of the Staff of the Securities and Exchange Commission (the SEC) with respect to the above-referenced filings on Form 20-F of Toda International Holdings, Inc., a Cayman Islands exempted company (the “Company” or “Toda”), in your letter dated September 30, 2014 (the “Comment Letter”) addressed to Ms. Yue Kou, Chief Financial Officer of the Company. We are writing to respond to the comments and, where appropriate, to show you what the applicable revisions will look like in future filings.The numbered paragraphs and headings below correspond to the numbers and headings set forth in your Comment Letter. Form 20-F for the period ended December 31, 2013 Item 4. Information on the Company, page 19 A History and Development of the Company, page 19 1. We note your disclosure about the outstanding loans that Dalian Xinding made to Pi Jia Liu, Zong Li Li and Chuan-Tao Zheng.
